Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending.
Claims 1-20 are allowed.
REASONS OF ALLOWANCE:
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the prior art references of record due tothe combination of the recited claimed features as specifically set forth in independent claims 1, 12 and 20. Specifically, regarding claim 1, the prior art of record neither, separately or altogether, teaches or suggests the Applicant’s claimed system for cancelling seat vibration via the recitation of 
a motor in mechanical communication with a control arm; 
a processor; and a memory that includes instructions that, when executed by the processor, cause the processor to: 

apply a first filter to the plurality of accelerometer measurements to remove accelerometer measurements of the plurality of accelerometer measurements having a frequency above a first threshold frequency; 
apply a second filter to an output of the first filter to remove accelerometer measurements of the output of the first filter having a frequency above a second threshold frequency; 
apply a third filter to an output of the second filter to generate an accelerometer measurement output having a center frequency corresponding to a resonant frequency of the vibration of the at least one component of the seat; 
determine an absolute magnitude value of the accelerometer measurement output; and selectively control the motor based on the absolute magnitude value of the accelerometer measurement output as recited in claim 1.
            Regarding independent claim 12, This method claim 12 required limitations that are similar to those recited in the claim 1 to carry out method steps.  And since none of the prior art teaches the above mentioned features to carry out the method steps; the claim is also believe to be patentable.
Regarding claim 20, the prior art of record neither, separately or altogether, teaches or suggests the Applicant’s claimed vehicle seat apparatus via the recitation of 
a brushless servo motor in mechanical communication with control arm, the control arm extends from a seat top plate to a base mount plate; 
a controller configured to:
receive, from an accelerometer, a plurality of accelerometer measurements associated with acceleration corresponding to vibration of at least a component of a seat, the accelerometer being disposed on the base mount plate of the seat;
apply a first filter to the plurality of accelerometer measurements to remove accelerometer measurements of the plurality of accelerometer measurements having a frequency above a first threshold frequency;
apply a second filter to an output of the first filter to remove accelerometer measurements of the output of the first filter having a frequency above a second threshold frequency;
apply a third filter to an output of the second filter to generate an accelerometer measurement output having a center frequency corresponding to a resonant frequency of the vibration of the at least one component of the seat;
determine an absolute magnitude value of the accelerometer measurement output;

identify a velocity damping value corresponding to the accelerometer measurement output;
apply the scaled value to the velocity damping value; and
Selective control the motor based on the absolute magnitude value of the accelerometer measurement output and the velocity damping value.
Claims 2-11 and 13-19 are all dependent from claims 1 and 12, also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632